DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (20160003946) in view of Mandai (20180081061).

Referring to claims 1, 10, and 11, Gilliland shows a light detection and ranging system and method comprising:
a light source configured to emit a sequence of laser pulses according to a temporal profile (see figure 1 Note Ref 106);

a photosensitive detector configured to detect return pulses of the sequence reflected by objects in a three-dimensional environment and generate an output signal 

one or more processors electrically coupled to the light source and the photosensitive detector (see figure 8 Ref 94), wherein the one or more processors are configured to:
generate the temporal profile based on one or more real-time conditions (see paragraph 63 note the modulation regime is selected to be appropriate to a particular scene or object being image, also note the modulation scheme allows for flexibility in the system);
and
determine one or more parameters for selecting the subset of light pulses (see figure 9 note the pulses shown during detection Ref 152, 154, 156, 158, 160, 162, 164, 168, 170, and 172 also note paragraph 46-48 where the appropriate subset of light pulses are selected through various parameters).  While Gilliland shows laser pulses according to a temporal profile that creates a coded signal Gilliland fails to show the temporal profile consists of a first laser pulse having a first peak power followed by a second laser pulse having a second peak power, where the second peak power is greater than the first peak power.  
Mandai shows a similar device that includes a temporal profile consists of a first laser pulse having a first power followed by a second laser pulse having a second power, where the second power is greater than the peak power (see paragraph 21).  It 
Referring to claims 2, 15, and 16 Gilliland shows the one or more processors are further configured to calculate a distance based on a time of flight associated with the subset of the return pulses, wherein the time of flight is determined by determining a match between the sequence of detected light pulses and the temporal profile (see paragraph 46-48 note the Manchester encoded Barker code is matched and then time of flight is determines as shown in paragraph 7 note the clock cycle measurement between the zero reference to the received pulses).
Referring to claims 3 and 12, Gilliland inherently shows the one or more parameters for selecting the subset of the return pulses are determined based on the distance between the light detection and ranging system and an object located in the three-dimensional environment (see figure 9 note Ref 173 includes a threshold voltage for selecting a subset of returned pulses, note this is inherently dependent on the distance to the target object).
Referring to claims 4 and 17, Gilliland shows the temporal profile comprises one or more members selected from the group consisting of amplitude of each pulse from the multiple pulses, duration of each pulse from the multiple pulses, time intervals among the multiple pulses and number of the multiple pulses (see the Manchester encoded pulses of the Barker code sequence includes specifically selecting duration of each pulse from the multiple pulses as well as the time intervals see figure 9 note the 
Referring to claims 5 and 13, Gilliland shows the one or more parameters for selecting the subset of the light pulses are determined based at least in part on the temporal profile (see figure 9 also see paragraph 46-48).
Referring to claims 6 and 14, Gilliland shows the one or more parameters comprise a number of light pulses in the subset or a parameter indicating a combination of non-consecutive light pulses (see paragraph 48 note the unique Barker codes are of length 2, 3, 4, 5, 7, 11, and 13).
Referring to claims 8 and 19, Gilliland shows the one or more real-time conditions comprise detection of an object located within a pre-determined distance threshold (see paragraph 47 note the difference as shown by the long range sensors and the short range sensors).
Referring to claims 9 and 20, Gilliland shows the one or more processors are further configured to generate a 3D image based on the output signal (see paragraph 43).
Referring to claim 21, Gilliland shows the output signal corresponds to an intensity value of a pixel in the 3D image (note the threshold requirement as shown in figure 9 to allow for a specific pulse to be detected and used in range determination that is then used to create the 3D image).
Referring to claims 7 and 18, Gilliland renders obvious the one or more real-time conditions are obtained based on the detected light pulses (see paragraph 46 note the combinations of pulse widths as well as code length that are selected to avoid noise and 
Referring to claims 22 and 24, Gilliland shows the one or more parameters for selecting the subset of return pulses comprise a presence of a waveform of the subset of return pulses relative to one or more signals detected by the photosensitive detector (see figure 9 note 152, 156, 158, 162, 164, 166, and 170 also see subset 154, 160, 168, and 172).
Referring to claims 23 and 25, Gilliland shows the one or more signals are stray light signals (see figure 9 Note Ref 154, 160, 168, and 172).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645